Citation Nr: 1625539	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  15-38 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to October 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record, including an October 2012 examination, shows that the Veteran is retired.  He has not alleged, and the evidence does not show, that he is unemployable due to the service-connected spine disability.  Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2016, the Veteran filed claims for service connection for ischemic heart disease and diabetes mellitus.  Those claims are referred to the Agency of Original Jurisdiction for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Remand is necessary to determine the current severity of the service-connected lumbosacral spine disability and to obtain any outstanding medical evidence.

The Veteran last underwent a VA-contracted examination of the spine in October 2012.  However, in January 2013, the Veteran challenged the adequacy of that examination, suggesting that it was not thorough.  He suggested that the examination findings did not adequately indicate the severity of the disability.  Moreover, the Board notes that almost four years have elapsed since that October 2012 examination and he has since received follow-up care for the back disability.  Consequently, the Veteran should be provided a contemporaneous VA examination to assess the current nature, extent, and severity of the spine disability.  

As the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain.  It is noted that the Veteran underwent back surgery in 2010.  Although the record contains a September 2012 summary of the Veteran's back condition authored by Dr. Gorecki, a private neurosurgeon, it does not contain any associated treatment records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request that the Veteran provide contact information and releases to obtain any evidence relevant to the claim for increased rating for a lumbosacral spine disability, to include those from Dr. John Gorecki, a private neurosurgeon.  Reasonable efforts should be made to obtain any identified records and associate them with the claims file.  If attempts to obtain any records identified by the Veteran are not successful, notify the Veteran that he may submit the records himself and document the efforts to obtain the records.
 
2.  Obtain any outstanding VA treatment records of the Veteran, and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of a lumbosacral spine disability.  The examiner must review the claims file and should note that review in the report.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should provide a rationale for all opinions requested.  After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a)  Identify all lumbar spine orthopedic manifestations and any related neurologic pathology found to be present.

(b)  Conduct all indicated tests and studies, to include range of thoracolumbar spine motion studies expressed in degrees.  Describe any pain, weakened movement, excess fatigability, or incoordination present. 

(c)  With regard to degenerative disc disease of the lumbar spine, indicate whether it has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes during a 12-month period. 

(d)  Identify any functional impairment associated with the service-connected lumbosacral spine disability, including what kind of employment limitations result. 

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

